Locher, J.,
concurring in part and dissenting in part. I concur in Parts I and IV of today’s decision. I also agree *42with the syllabus. However, I cannot agree that a public utility necessarily meets the required “higher degree of care” test simply by following industry standards such as the National Electric Safety Code. The majority’s position is inferred from my interpretation of Parts II and III of the majority opinion.
In Kohli v. Pub. Util. Comm. (1985), 18 Ohio St. 3d 12, 14-15, 18 OBR 10, 12, 479 N.E. 2d 840, 842, this court stated:
“Parenthetically, we would also remind the utilities that the range of their responsibilities to the public is not limited solely by industry standards and commission regulations. As Justice Oliver Wendell Holmes noted in Texas & Pacific Ry. Co. v. Behymer (1903), 189 U.S. 468, 470: ‘What usually is done may be evidence of what ought to be done, but what ought to be done is fixed by a standard of reasonable prudence, whether it usually is complied with or not.’ With respect to a power company the standard is not merely reasonable prudence but is ‘the highest degree of care.’ Hetrick v. Marion-Reserve Power Co. (1943), 141 Ohio St. 347 [25 O.O. 467], paragraph two of the syllabus.” (Emphasis added.)
While the majority opinion reinforces this court’s adoption of the “highest degree of care” standard for power companies, it is my view that Part II and a portion of Part III of the opinion read in conjunction with Kohli, supra, send a mixed signal to the bench and bar of this state.
As a result, I concur separately and also reiterate the statement made in the last sentence of Kohli, urging utilities to “warn their consumers of the potential dangers of neutral-to-earth voltage.” Id. at 15, 18 OBR at 12, 479 N.E. 2d at 843.